Citation Nr: 1342068	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  13-01 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION
 
The Veteran served on active duty from July 1943 to December 1945, and is in receipt of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a TDIU.  

In October 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran meets the schedular criteria for a TDIU; and resolving all doubt in his favor, his service-connected bilateral hearing loss prevents him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.16 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including whether the Board hearing complied with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not required.  
TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection has been established for bilateral hearing loss, rated as 70 percent disabling; two muscle group injuries rated as 20 percent disabling, each; five muscle group injuries rated as 10 percent disabling, each; and a noncompensably disabling wound.  He is rated 90 percent disabled.  Therefore, as the Veteran has at least one disability rated as 40 percent disabling or more, and his combined evaluation is 70 or more, he meets the schedular requirement for a TDIU.

In his December 2009 claim, the Veteran asserted that he had to stop his medical practice as a psychoanalyst because of his inability to hear his patients.  The Veteran was self-employed.  He submitted an unsigned and undated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He asserted that his hearing disability prevented him from securing or following a substantially gainful occupation.  He asserted that he last worked full-time in 2008.  He also submitted an undated VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  He asserted that he was terminated, in December 2009, because of disability.   

The Veteran was afforded a VA examination for bilateral hearing loss in October 2010, and the examiner noted that the Veteran's disability had substantial effects upon his occupation, in that he had difficulty hearing.  The Veteran also underwent VA examination, in October 2010, for his muscle injuries.  The examiner noted his scars over his thighs and femur disability, and opined that the Veteran's "above" service-connected medical conditions are not likely to prevent him from doing his daily routine or sedentary jobs.  The Veteran was afforded another VA examination for bilateral hearing loss in July 2012, and the examiner reported that the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work, in that he had difficulty hearing conversations.
  
In a November 2012 statement, the Veteran asserted that as a psychoanalyst, understanding speech is required, and that he has a delay in understanding speech and processing what is said by the patient.  He also reported that as he is only able to use a speakerphone, conversations and messages left by patients are overheard and privacy may be breached.  At his October 2013 Board hearing, the Veteran reported that as a psychoanalyst, patients are supposed to see him and tell him everything that comes to mind, without judgment or questioning; and his hearing loss causes him difficulty understanding at the moment.  He asserted that when he incorrectly hears things, not only is it embarrassing but it interferes with the patient's treatment as a person and makes the patient uncomfortable.  He reported that he is unable to hear during faculty meetings, and that he has ceased going to meetings because he does not understand what is going on.  He reported that his hearing problems had gradually increased, and three to four years prior, he stopped working, as it was really creating a problem for him in seeing patients.  He also noted that he had not attempted other employment, as he felt his difficulty processing speech would remain a problem.  

It is significant that the VA examiner, in October 2010, after considering the Veteran's service-connected scars over the thighs and femur disability, opined that the Veteran was not precluded from sedentary employment.  The examiner did not consider the Veteran's service-connected bilateral hearing loss, rated as 70 percent disabling, and did not consider his lay statements describing his challenges with his employment.  The VA opinion is thus inadequate.  The VA examiners who conducted the VA examinations for bilateral hearing loss, in October 2010 and July 2012, simply reported that the Veteran, with respect to his occupation, had difficulty hearing.  

The Board has considered the Veteran's lay statements as to his experiences dealing with patients, in that he has difficulty processing their speech and such causes a delay or confusion that is counter to a therapeutic session.  The Veteran is competent to report what he experiences and there is no evidence that he is not credible in this regard.  While a medical doctor, there is no evidence that the Veteran could use his skills and training and attain substantially gainful employment serving another population in another medical specialty.  The Veteran meets the schedular criteria for TDIU, and the Board resolves all doubt in favor of the Veteran, as is required by law, as to whether his service-connected bilateral hearing loss prevents him from securing and following substantially gainful employment.  A TDIU is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


